Opinion filed November 6, 2014




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-14-00027-CV
                                     ___________

DDP-FRISCO I, LLC AND DR. GEORGE LOHMANN, Appellants
                                         V.
                      MAIN/TEEL SC, LTD., Appellee

                    On Appeal from the 393rd District Court
                             Denton County, Texas
                     Trial Court Cause No. 2013-60444-393


                     MEMORANDUM OPINION
      Appellants, DDP-Frisco I, LLC and Dr. George Lohmann, have filed in this
court a motion for nonsuit and dismissal of appeal. Appellants ask this court to
dismiss the appeal that they previously filed in this court. Therefore, in accordance
with Appellants’ request, we dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).
      The motion is granted, and the appeal is dismissed.


November 6, 2014                                            PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.